Case 17-01621-VFP        Doc 42    Filed 09/30/20 Entered 09/30/20 17:44:19               Desc Main
                                  Document      Page 1 of 13
                                                                           FILED
                                                                      September 30, 2020
                                                                     Jeanne A. Naughton, CLERK
                                                                  United States Bankruptcy Court
                                                                          Newark, NJ
                                                            By:   ]âtÇ Y|Äzâx|Ütá, Courtroom Deputy


UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY


                                                       Case No.: 17-14944 VFP
In re:
CHRISTINE R. COPPOLA,                                  Chapter 13


                                     Debtor.

                                                       Adv. Pro. No.: 17-1621 VFP
CHRISTINE R. COPPOLA,
                                     Plaintiff,
v.
WELLS FARGO BANK, N.A.,
                                     Defendant.

                                    MEMORANDUM OPINION
 APPEARANCES

 LAW OFFICES OF ANDY WINCHELL, PC
 Andy Winchell, Esq
 100 Connell Drive, Ste. 2300
 Berkeley Heights, NJ 07922
 Attorney for Debtor/Plaintiff, Christine R. Coppola


 REED SMITH LLP
 Diane A. Bettino, Esq.
 Ethan R. Buttner, Esq.
 136 Main Street, Ste. 250
 Princeton Forrestal Village
 Princeton, NJ 08540
 Attorneys for Creditor/Defendant, Wells Fargo Bank, N.A.
Case 17-01621-VFP              Doc 42     Filed 09/30/20 Entered 09/30/20 17:44:19      Desc Main
                                         Document      Page 2 of 13



VINCENT F. PAPALIA, Bankruptcy Judge

             I.    INTRODUCTION

           The parties to this adversary proceeding, Christine R. Coppola (“Plaintiff” or “Debtor”)

and Wells Fargo Bank, N.A. (“Wells Fargo” or “Bank”), reached an agreement to settle Plaintiff’s

claims against Wells Fargo (the “Settlement”). While documenting the Settlement, the parties

advised the Court that they were unable to agree on a single term that did not materially impact

the substantive terms of the underlying Settlement. That term is whether Wells Fargo is required

to report the amount paid pursuant to the Settlement to the Internal Revenue Service (the “IRS”)

and obtain Forms W-9 from Plaintiff (and her spouse), her attorney or all three. Plaintiff argues

that because the entire Settlement amount is being paid to her attorney, the Settlement payment is

not income to her and therefore, the W-9 Form needs to be provided only by her attorney. Wells

Fargo argues that it is not required to decide whether the Settlement payment is considered income

to Debtor in determining who is required to provide a Form W-9. Instead, Wells Fargo asserts that

the applicable provisions of the Internal Revenue Code and Regulations require it to obtain and

provide to the IRS the W-9 Forms from Plaintiff, her husband and her attorney. For the reasons

that follow, the Court agrees with Wells Fargo and determines that these individuals must provide

completed and executed W-9 Forms to Wells Fargo.

            II.    JURISDICTIONAL STATEMENT

           The Court has jurisdiction over this matter under 28 U.S.C. § 1334(b) and the Standing

Orders of Reference entered by the United States District Court on July 10, 1984 and amended on

September 18, 2012. The Debtor alleged in her Complaint that this is “primarily a non-core

proceeding,” outside 28 U.S.C. § 157(b)(2), but consented to entry of final judgment by this Court.1



1
    Compl. ¶ 4, Dkt. No 1; proposed Am. Compl. ¶ 4, Dkt. No. 9-1.


                                                         2
Case 17-01621-VFP           Doc 42     Filed 09/30/20 Entered 09/30/20 17:44:19                   Desc Main
                                      Document      Page 3 of 13



Debtor argues that the Bank consented to jurisdiction by filing Claim No. 2-1.2 Additionally, both

the Debtor and Wells Fargo consented to the Court deciding this issue. Based on that express and

implicit consent, the Court agrees that it has core jurisdiction to enter a Final Judgment in this

matter. Venue is proper in this Court under 28 U.S.C. § 1408. The Court issues the following

findings of fact and conclusions of law pursuant to Fed. R. Bankr. P. 7052. To the extent that any

of the findings of fact might constitute conclusions of law, they are adopted as such. Conversely,

to the extent that any conclusions of law constitute findings of fact, they are adopted as such.

        III.     STATEMENT OF FACTS AND PROCEDURAL HISTORY

        The Debtor filed this Chapter 13 case on March 13, 2017. The case has never been

presented for confirmation because this adversary proceeding, which was filed on September 19,

2017, remains pending. After the Court entered: (i) an April 4, 2018 Order that granted in part and

denied in part the Bank’s motion to dismiss the Complaint; and (ii) a November 1, 2018 Opinion

and Order that granted in part and denied in part Debtor’s motion to amend the Complaint, the

Court-appointed mediator, Mark E. Hall, Esq., reported on March 27, 2019 that the parties had

settled the adversary proceeding.3

        An unsigned Settlement Agreement and Release (the “Settlement Agreement”) was

submitted to the Court for the first time on June 4, 2020 in connection with the resolution of this

sole remaining issue.4 The Settlement Agreement indicates that the parties settled the matter for

$20,000 payable entirely to Debtor’s Counsel (the “Settlement Payment”), dismissal of the

Complaint and release of any claims that Debtor and her non-debtor spouse, Robert John Coppola




2
  Compl. ¶ 6, Dkt. No. 1.
3
  Apr. 4, 2018 Order, Dkt. No. 7; Nov. 1, 2018 Op., Dkt. No. 13; Nov. 1, 2018 Order, Dkt. No. 14; Mar. 27, 2019
Mediation Report, Dkt. No. 20.
4
  June 4, 2020 Certification of Ethan R. Buttner, Esq., Settlement Agreement and Release, Ex. A, Dkt. No. 38,
(“Buttner Certif.”).


                                                      3
Case 17-01621-VFP            Doc 42      Filed 09/30/20 Entered 09/30/20 17:44:19                     Desc Main
                                        Document      Page 4 of 13



(the “Releasors”), have against the Bank.5 The provision of the draft Settlement Agreement at

issue requires either: (a) only Debtor’s Counsel, or (b) Plaintiff, her spouse and Debtor’s Counsel

to provide W-9 Forms.6 Specifically, section 1 provides in relevant part a follows:

                 1. Consideration.

                 a. Wells Fargo’s Obligations: Within three (3) business days from the date
                    of approval of this Agreement by the Court, Releasors shall execute two
                    original counterparts of this Agreement and deliver one original
                    counterpart to counsel for Wells Fargo, as well as completed, executed,
                    and current IRS Tax Form W-9s for [Releasors and] Releasors’
                    counsel. . . .7

Thus, the parties essentially ask the Court to determine whether the bracketed language should be

removed or remain in the Settlement Agreement.

        Relatedly, section 9 of the Settlement Agreement states as follows:

                 9. No Tax Representations. Releasors acknowledge that Wells Fargo
                    makes no representations regarding the tax consequences of this
                    Agreement and any tax liability which may result from the Settlement
                    Payment and/or consideration provided to Releasors shall be the sole
                    responsibility of Releasors. Releasors acknowledge that we have had an
                    opportunity to consult with counsel of Releasors choosing concerning
                    the tax consequences of this Agreement.8

        From March 2019 to June 2020, this settled matter was the subject of a sequence of pretrial

conferences, principally because the parties disputed how to report and to account for the tax

consequences of the Settlement Payment. Debtor wanted to avoid reporting the Settlement

Payment as taxable to the Debtor, because that Payment would go entirely to her Counsel and she

would receive no “economic gain” from that payment.9 The Bank advised that, under the Internal


5
  Id. at ¶ 2. The Release does not extend to the Bank’s successor with respect to the subject loan, Specialized Loan
Servicing LLC.
6
  Id. at ¶ 1 (see bracketed language).
7
  Buttner Certif., Agreement ¶ 1, Ex. A, Dkt. No. 38 (emphasis supplied).
8
  Buttner Certif., Agreement ¶ 9, Ex. A, Dkt. No. 38.
9
  Bank Br., at 1, Dkt. No. 38.


                                                         4
Case 17-01621-VFP             Doc 42       Filed 09/30/20 Entered 09/30/20 17:44:19                        Desc Main
                                          Document      Page 5 of 13



Revenue Code, it could not avoid requiring a W-9 Form from the Debtor, her spouse and her

Counsel and issuing the required Form 1099 information returns. The parties were unable to

resolve this issue and agreed to let it be decided by this Court. The parties filed and served timely

submissions, and the Court now issues this Opinion and orders that Debtor, her spouse and her

Counsel submit completed and executed W-9 Forms to Wells Fargo so that it can issue appropriate

Form 1099 information returns reporting the Settlement Payment to the IRS.10

             IV.   SUMMARY OF ARGUMENTS

         Debtor’s Counsel states that Debtor focused on a settlement with these goals:

      (i)      preserving Debtor’s ability to seek a loan modification from or to file an action against
               Specialized Loan Servicing, LLC (“SLS”), which had taken over the Debtor’s loan;11

     (ii)      paying Debtor’s Counsel fees;

     (iii)     preventing the Bank from charging any more fees on the mortgage loan; and

     (iv)      foregoing statutory damages that were theoretically available (but not actually
               awarded) because statutory damages would be chargeable to the Debtor as income.12

         Debtor’s Counsel explains that Debtor, the Bank and he agreed that the Bank would pay

the $20,000 Settlement Payment to Counsel in full satisfaction of his fees (which Counsel says are

much higher).13 Counsel states that he intends to file a fee application to support his request.14

Debtor’s Counsel argues that “[t]he Debtor will not accrue any economic gain” from Counsel’s

receiving the Settlement Payment and that therefore it is not taxable income to her.15 In response,

the Bank argues that it has no obligation to determine whether the Settlement Payment is taxable


10
   Bank Br., June 4, 2020, Dkt. No. 38; Debtor Br., June 12, 2020, Dkt. No. 40; Bank Reply, June 17, 2020, Dkt. No.
41.
11
   Debtor filed an Adversary Complaint against SLS on June 24, 2020 (Adv. Pro. No. 20-1376 (VFP)). Parties advised
the Court on or about September 24, 2020 that this adversary proceeding has settled.
12
   Debtor Br., at 2, Dkt. No. 40. The Court does not accept these uncertified statements as true or material as a factual
or legal matter, but refers to them for context.
13
   Debtor Br., at 2, Dkt. No. 40.
14
   Debtor Br., at 2, Dkt. No. 40.
15
   Debtor Br., at 3, Dkt. No. 40.


                                                           5
Case 17-01621-VFP          Doc 42    Filed 09/30/20 Entered 09/30/20 17:44:19            Desc Main
                                    Document      Page 6 of 13



to the Debtor, her spouse or Debtor’s Counsel and no discretion to avoid reporting payment of

Settlement Payment as potential income to the Debtor (or her spouse) under controlling law, citing

applicable provisions of the Internal Revenue Code and Regulations, as well as related case law.

         V.     LEGAL STANDARDS AND ANALYSIS

                    A. The General Standards and the Broad Definition of Income

        The Internal Revenue Code (the “IRC”) at 26 U.S.C. § 61(a) defines gross income as “all

income from whatever source derived.” The United States Supreme Court in Commissioner of

Internal Revenue (“C.I.R.”) v. Banks, 543 U.S. 426, 433 (2005) confirmed that this “definition

extends broadly to all economic gains not otherwise exempted.” In Johnson v. LPL Fin. Servs.,

517 F. Supp. 2d 1231, 1234 n.8 (S.D. Cal. 2007), the Court assumed a judgment or settlement

(unless it is for injury or illness under 26 U.S.C. § 104(a)) to be gross income to the payee unless

she could point to a specific Tax Code section or regulation that proved otherwise. No such

specific provision has been cited by the Debtor here. Thus, the Settlement Payment may constitute

income to the Debtor (and her spouse), which may in turn then be subject to appropriate deductions

or other limitations on tax liability.

                    B. The Specific Reporting Requirements

        From the Bank’s perspective, whenever the Bank makes a distribution of $600 or more in

the course of its business, 26 U.S.C. § 6041 (“Information at source”) requires it to report that

distribution to the IRS:

               (a) Payments of $600 or more.--All persons engaged in a trade or business
        and making payment in the course of such trade or business to another person, of
        rent, salaries, wages, premiums, annuities, compensations, remunerations,
        emoluments, or other fixed or determinable gains, profits, and income [with
        exceptions not relevant here] of $600 or more in any taxable year, or, in the case of
        such payments made by the United States, the officers or employees of the United
        States having information as to such payments and required to make returns in
        regard thereto by the regulations hereinafter provided for, shall render a true and


                                                 6
Case 17-01621-VFP         Doc 42    Filed 09/30/20 Entered 09/30/20 17:44:19               Desc Main
                                   Document      Page 7 of 13



       accurate return to the Secretary, under such regulations and in such form and
       manner and to such extent as may be prescribed by the Secretary, setting forth the
       amount of such gains, profits, and income, and the name and address of the recipient
       of such payment.

26 U.S.C. § 6041(a). The Bank also cites 26 C.F.R. § 1.6041-1(a)(1)(i)(B) (“Return of information

as to payments of $600 or more”) (also known as “Treas. Reg. § 1.6041-1”), which requires the

Bank to file an information return for payments of:

              (B) Interest (including original issue discount), rents, royalties,
              annuities, pensions, and other gains, profits, and income aggregating
              $600 or more.

26 C.F.R. § 1.6041-1(a)(1)(i)(B). These “information returns . . . help the government locate and

check upon recipients of income and the amounts they receive.” Gierbolini Rosa v. Banco Popular

de Puerto Rico, 930 F. Supp. 712, 716 (D.P.R. 1996), aff’d, 121 F.3d 695 (1st Cir. 1997). The

District Court in Gierbolini Rosa continued:

              The information return creates no tax obligations on the part of the
              taxpayer beyond what the taxpayer’s particular tax status in a given year
              requires him to pay. The persons or entities making payments have no
              discretion, and should not evaluate the taxpayer’s tax obligation. Their
              only duty is to report, leaving it to the government and the taxpayer to sort
              out their differences as to the taxable status of any income in any particular
              tax year. (Emphasis supplied).

Gierbolini Rosa, 930 F. Supp. at 716 (finding that Banco Popular’s erroneous reporting of income

on an information return for the wrong year was neither defamatory nor an abuse of privilege. Id.

at 717-18). Significantly, the Bank is subject to penalties if it does not properly file an information

return. 26 U.S.C. § 6721(a)(1) (“Failure to file correct information returns”).

       In further support of its arguments, Wells Fargo cites to C.I.R. v. Banks, 543 U.S. 426,

429-30 (2005), where the Supreme Court, presiding over two consolidated cases, was asked to

decide whether that portion of a contingent fee settlement or judgment paid to a plaintiff’s attorney

was reportable as income to the plaintiff under the Internal Revenue Code. The Court determined


                                                  7
Case 17-01621-VFP             Doc 42      Filed 09/30/20 Entered 09/30/20 17:44:19                        Desc Main
                                         Document      Page 8 of 13



“as a general rule, when a litigant’s recovery constitutes income, the litigant’s income includes the

portion of the recovery paid to the attorney as a contingent fee.” Banks, 543 U.S. at 430. In so

ruling, the Court reaffirmed the “anticipatory assignment doctrine,” which prevents a taxpayer

from avoiding the tax consequences of income (even unliquidated income) by assigning a portion

of it to a third party in advance of receiving it, without regard to the taxpayer’s motive for doing

so. Banks, 543 U.S. at 433-34. The taxpayer is deemed to retain “dominion” over the “income-

generating asset,” even if he or she assigns the income in advance of receiving it. Banks, 543 U.S.

at 434-35. The Court reaffirmed “the principle that income should be taxed to the party who earns

the income and enjoys the consequent benefits.” Banks, 543 U.S. at 435.

         Another significant part of the Banks ruling as relates to this case is that the Supreme Court

rejected arguments that the attorney’s skill, rather than the client’s injury, was the

income-generating event. Banks, 543 U.S. at 435-36. The attorney remains an agent of the

client-principal, and “the client retains ultimate dominion and control over the underlying claim.”

Banks, 543 U.S. at 436.16 Similarly, in this case, Debtor’s Counsel has no independent cause of

action against Wells Fargo, the party providing the Settlement Payment. The claim and cause of

action here unquestionably belong to Plaintiff, who has the exclusive right to settle the claim; i.e.,


16
   At page 2 of its initial Brief, the Bank relied on 26 C.F.R. § 1.6041-1(a)(iii) and its attendant illustrations about
reporting judgment or settlement payments as fully taxable to the plaintiff, even if the payor pays a portion of the
settlement as a fee directly to the attorney; however, 26 C.F.R § 1.6041-1(a)(iii) is cross-referenced to 26 U.S.C.
§ 6045(f), which is a part of 26 U.S.C. § 6045 that is entitled “Returns of brokers”; nevertheless, subsection (f) in 26
U.S.C. § 6045(f) requires the issuance of returns “in the case of payments to attorneys,” without the broker limitation.
26 U.S.C. § 6045(f) (emphasis supplied). Relying on these authorities, the Court in Community Bank of Bergen Cty.
v. Borough of Maywood, 2018 WL 4288659, at *3 (N.J Tax Ct. Sept. 7, 2018), held that 26 U.S.C. § 6045 and 26
C.F.R. 1.6045-5 govern the issuance of a federal Form 1099 information return to an attorney and require a payor who
pays an attorney $600 or more for legal services to issue that attorney an information return whether or not (i) the
attorney performed service for the payor; or (ii) kept any portion of the payment as compensation for services.
Examples 1 and 3 under 26 C.F.R. § 1.6045-5(f) (“Examples’’) are consistent with the Bank’s position in the instant
case as they describe similar situations in which proceeds may be taxable as income to the plaintiff-claimant. Although
each involves direct payment to the claimant (either in a separate check or in a joint check payable to counsel and to
claimant), in both examples, the payor is required to issue two information returns: (i) one to the claimant for the
whole amount of the settlement (even though some portion will be paid to the attorney for compensation); and (ii)
one to counsel for that portion of the award that is his compensation. 26 C.F.R. § 1.6045-5(f) (“Examples”).


                                                           8
Case 17-01621-VFP             Doc 42      Filed 09/30/20 Entered 09/30/20 17:44:19                      Desc Main
                                         Document      Page 9 of 13



dominion and control. Thus, it is Plaintiff who is at least arguably receiving the “consequent

benefit” of the payment of her attorney’s fees through the Settlement.

         The Bank argues that if they fail to provide the required W-9 Forms, the Debtor (and her

spouse) would prevent the Bank from issuing the required Form 1099 information returns. The

Debtor would thereby effectively place the Bank in the position, prohibited by the Court in

Gierbolini Rosa v. Banco Popular de Puerto Rico, 930 F. Supp. 712, 716 (D.P.R. 1996), aff’d, 121

F.3d 695 (1st Cir. 1997), of evaluating the Debtor’s tax liability for the $20,000 Settlement

Payment. The problem with this position is also highlighted by the Supreme Court’s decision in

Banks, which held in similar circumstances that a payment analogous to the Settlement Payment

constitutes income to the Debtor.

         This Court finds the reasoning and holdings of cases such as Banks and Gierbolini Rosa,

and the related authorities cited by Wells Fargo to be applicable and controlling here. In response,

the Debtor has provided no case law, statute or regulation contradicting the rulings in Banks and

Gierbolini Rosa or the other authorities cited above which provide that the Bank has a statutory

duty to report the Settlement Payment to the IRS on an information return as gross income to the

Debtor (or her bankruptcy estate) and her spouse, if appropriate.17 In its Reply, the Bank

acknowledges that the Debtor’s opposition “contains arguments that may be persuasive to the IRS

as to why the settlement payment may not be taxable income to her.”18 But that possibility does

not change the result here because this Court is making no determination as to whether the

Settlement Payment constitutes income to the Debtor (or anyone else), nor will it effectively




17
   Bank Reply, at 2, Dkt. No. 41 (as to possibility that the proceeds should be reported as income to the bankruptcy
estate rather than to Debtor). See also n.23.
18
   Bank Reply, at 1, Dkt. No. 41.


                                                          9
Case 17-01621-VFP         Doc 42    Filed 09/30/20 Entered 09/30/20 17:44:19                Desc Main
                                   Document     Page 10 of 13



require Wells Fargo to do so. That issue is not before the Court and is not in this Court’s (or Wells

Fargo’s) authority to decide. That issue is between the IRS and the Debtor.

       Debtor’s arguments in opposition rely first on inapposite dictum in Banks arising from one

of the consolidated cases in which the successful plaintiff filed his claim under a federal statute

(employment discrimination) that awarded fees to prevailing attorneys. Banks, 543 U.S. at 438.

Plaintiff in that case argued that the anticipatory assignment doctrine would conflict with that

statute. Banks, 543 U.S. at 438. Because the Banks plaintiff settled his case, the Supreme Court

determined that plaintiff’s counsel received its fees under the parties’ “private contingent-fee

contract,” not under the fee-shifting statute (as there was no court-ordered judgment). Banks, 543

U.S. at 439. The same is true here, as Debtor’s Counsel is ultimately being paid for the services

he provided to the Debtor pursuant to their retention agreement, rather than as the result of any

fee-shifting statute, with that payment (as may have been reduced) being funded by the Settlement

of Debtor’s claims.

       Nonetheless, the Debtor focuses upon the following sentence in dictum at the end of Banks

as grounds for determining the Settlement Payment is not taxable as income to this Debtor: “There

was no court-ordered fee award, nor was there any indication in Banks’ contract with his attorney,

or in the settlement agreement with the defendant, that the contingent fee paid to Banks’ attorney

was in lieu of statutory fees Banks might otherwise have been entitled to recover.” Banks, 543

U.S. at 439. But this dictum, even if it were applicable, is not helpful to Plaintiff because, as noted,

there is no fee shifting or statutory fee award in this case. There was simply a settlement of

Plaintiff’s disputed claims. The fact that Plaintiff’s Counsel is applying for approval of his fees

does not make the Bankruptcy Code a fee-shifting statute or the type of “court-ordered fee award”




                                                  10
Case 17-01621-VFP             Doc 42      Filed 09/30/20 Entered 09/30/20 17:44:19                         Desc Main
                                         Document     Page 11 of 13



referred to in Banks. In fact, the fee “award” under the Bankruptcy Code is for the fees incurred

on Debtor’s behalf that the Debtor is required to pay. See 11 U.S.C. §§ 327(a) and 330(a)(4)(B).

         Debtor also references a private letter ruling (the “Ruling”) that the IRS issued to an

unidentified Taxpayer-litigant on August 25, 2015. The Ruling itself declares at page 3 that it is

issued only for the benefit of that Taxpayer and that “Section [26 U.S.C. §] 6110(k)(3) of the Code

provides that it may not be used or cited as precedent.”19 Even if it could be, this Ruling is similarly

not helpful to Plaintiff’s arguments. There, the Taxpayer was a Legal Aid client, who was

represented by two Legal Aid Organizations as co-counsel; each Organization stated in its retainer

that it would not charge her for legal services.20 Taxpayer filed her claim under a fee-shifting

statute that awarded fees to prevailing counsel (Taxpayer settled).21 In the Ruling, the IRS

distinguished Banks and declared that the counsel fees were not includible in Taxpayer’s gross

income under 26 U.S.C. § 61(a), because Taxpayer, an indigent client, had no obligation to pay

counsel fees in the first instance.22 In contrast, in this case, the Debtor indisputably had (and has)

an obligation to pay Counsel fees, even if a portion was forgiven. And those reduced fees are now

being funded by Debtor’s agreement to effectively assign the Settlement Payment to Counsel.

Further, the Settlement Payment is not based on any fee-shifting statute; it is simply a settlement

of Plaintiff’s claims, without any fee-shifting statute involved.




19
   Debtor Br., Ruling, Ex. A, Dkt. No. 40.
20
   Debtor Br., Ruling, at 2, Ex. A, Dkt. No. 40.
21
   Debtor Br., Ruling, at 1, 2, Ex. A, Dkt. No. 40.
22
   Debtor Br., Ruling, at 3, Ex. A, Dkt. No. 40. The Ruling stated:

         Attorneys’ fees awarded to a successful litigant are generally includible in a litigant’s gross
         income under either the anticipatory assignment of income doctrine of Banks and [Lucas v.
         Earl, 281 U.S. 111 (1930)] or the payment of a liability doctrine enunciated in [Old Colony
         Trust Co. v. Commissioner, 279 U.S. 716 (1929)]. However, your situation is different
         because you had no obligation to pay attorneys’ fees.



                                                           11
Case 17-01621-VFP            Doc 42     Filed 09/30/20 Entered 09/30/20 17:44:19                      Desc Main
                                       Document     Page 12 of 13



        Finally, Debtor argues that she derives no economic benefit or “gain” from the $20,000

Settlement Payment which she has agreed to pay to her Counsel and which Counsel has agreed to

accept in full satisfaction of the money that Debtor owes him. The Court disagrees. Debtor

received the benefit of Counsel’s services, for which she or her estate would otherwise have been

liable. As the result of the Settlement, the payment of her Counsel’s fees is being funded by the

Settlement, which is at least arguably an economic gain or benefit to Debtor. However, as noted

above, whether the Settlement Payment constitutes income to Plaintiff is not for Wells Fargo or

this Court to decide. That issue is between the IRS and the Debtor, who retains all her rights to

argue that the Settlement Payment is not income and/or that it is subject, in whole or in part, to any

applicable deductions or other reductions in tax liability.

        In sum, the Debtor has provided no legal grounds under which this Court may relieve the

Bank of its statutory duty to obtain the W-9 Forms needed to generate any required Form 1099

information returns for Debtor, her spouse and her Counsel for the $20,000 Settlement Payment.

Determination of the taxability of those proceeds to the Debtor and her spouse must await further

proceedings between the Debtor and IRS.23

         VI.     CONCLUSION

        For the foregoing reasons, the Court orders the Debtor, her spouse and her Counsel to

submit Forms W-9 to the Bank so that it may prepare and issue appropriate Form 1099 information

returns. This ruling is without prejudice to Debtor’s (and her husband’s) rights to assert that the




23
   This Court is similarly not making any determination as to whether the Settlement Payment constitutes income
attributable to the Debtor’s spouse, which presumably is based on whether Debtor and her spouse file joint returns.
No information was provided by either party on this point. The Court refers to Debtor’s spouse throughout this
Opinion because he is included in the definition of “Releasors” in the Settlement Agreement and therefore one of the
parties required to provide a Form W-9 pursuant to section 1(a) of the Settlement Agreement.



                                                        12
Case 17-01621-VFP        Doc 42    Filed 09/30/20 Entered 09/30/20 17:44:19             Desc Main
                                  Document     Page 13 of 13



Settlement Payment is not income to her or her spouse and/or that they are entitled to deductions,

offsets, or any other rights they may have with respect to the taxability of the Settlement Payment.

       Counsel for Wells Fargo is directed to prepare a proposed form of Order and submit it to

the Court with a copy to Debtor’s counsel under the seven-day rule set forth in Local Bankruptcy

Rule 9013-4. The Court encourages Wells Fargo to first submit the proposed Order to Debtor’s

Counsel for a brief period of review to determine if agreement on the form of Order can be reached.

If agreement cannot be reached quickly, the proposed Order should be submitted under the

seven-day rule as indicated.




Dated: September 30, 2020
                                                     VINCENT F. PAPALIA
                                                     Judge, United States Bankruptcy Court




                                                13
